UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 3081 Dreyfus Appreciation Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/10 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Appreciation Fund, Inc. March 31, 2010 (Unaudited) Common Stocks99.2% Shares Value ($) Consumer Discretionary8.8% Christian Dior 293,500 31,309,098 McDonald's 719,700 48,018,384 McGraw-Hill 667,000 23,778,550 News, Cl. A 2,212,308 31,879,358 News, Cl. B 166,900 a 2,838,969 Target 469,100 24,674,660 Consumer Staples34.2% Altria Group 2,373,700 48,708,324 Coca-Cola 1,595,000 87,725,000 Estee Lauder, Cl. A 322,900 a 20,946,523 Fomento Economico Mexicano, ADR 185,500 8,816,815 Kraft Foods, Cl. A 350,568 10,601,176 Nestle, ADR 1,921,150 98,362,880 PepsiCo 679,300 44,942,488 Philip Morris International 2,373,700 123,812,192 Procter & Gamble 1,367,300 86,509,071 SYSCO 434,100 12,805,950 Wal-Mart Stores 689,100 38,313,960 Walgreen 1,272,200 47,185,898 Whole Foods Market 157,500 a,b 5,693,625 Energy18.6% Chevron 822,400 62,362,592 ConocoPhillips 881,700 45,116,589 Exxon Mobil 1,523,598 102,050,594 Halliburton 542,200 16,336,486 Occidental Petroleum 616,600 52,127,364 Royal Dutch Shell, ADR 441,800 25,562,548 Total, ADR 714,900 41,478,498 Financial6.2% Bank of America 1,046,950 18,688,058 Berkshire Hathaway, Cl. A 322 b 39,219,600 HSBC Holdings, ADR 555,166 a 28,141,365 JPMorgan Chase & Co. 653,400 29,239,650 Health Care11.5% Abbott Laboratories 861,300 45,373,284 Becton Dickinson & Co. 39,300 3,094,089 Intuitive Surgical 21,200 a,b 7,380,356 Johnson & Johnson 1,265,900 82,536,680 Medtronic 279,500 12,585,885 Merck & Co. 334,000 12,474,900 Novo Nordisk, ADR 258,500 19,935,520 Roche Holding, ADR 758,400 30,730,368 Industrial4.9% Caterpillar 312,500 a 19,640,625 General Dynamics 74,000 5,712,800 General Electric 1,877,400 34,168,680 McDermott International 168,300 b 4,530,636 United Technologies 376,600 27,721,526 Information Technology12.3% Apple 264,200 b 62,068,506 Automatic Data Processing 447,800 19,913,666 Cisco Systems 947,100 b 24,653,013 Intel 3,014,500 67,102,770 Microsoft 790,000 23,123,300 QUALCOMM 302,000 12,680,980 Texas Instruments 802,200 19,629,834 Materials2.7% Freeport-McMoRan Copper & Gold 185,600 a 15,505,024 Praxair 385,100 31,963,300 Rio Tinto, ADR 14,800 3,503,604 Total Common Stocks (cost $1,161,693,508) Other Investment.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $10,677,000) 10,677,000 c Investment of Cash Collateral for Securities Loaned1.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $25,810,587) 25,810,587 c Total Investments (cost $1,198,181,095) 101.2% Liabilities, Less Cash and Receivables (1.2%) Net Assets 100.0% ADR - American Depository Receipts a Security, or portion thereof, on loan. At March 31, 2010, the total market value of the fund's securities on loan is $25,149,854 and the total market value of the collateral held by the fund is $25,810,587. b Non-income producing security. c Investment in affiliated money market mutual fund. At March 31, 2010, the aggregate cost of investment securities for income tax purposes was $1,198,181,095. Net unrealized appreciation on investments was $681,582,103 of which $747,314,814 related to appreciated investment securities and $65,732,711 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 1,555,434,915 - - Equity Securities - Foreign+ 287,840,696 - - Mutual Funds 36,487,587 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded.
